Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11-12, 18-19, 22, 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (U.S Patent No. 6164287) in view of Shayan (U.S Patent No. 6772756).
Regarding claim 1, White discloses a portable device comprising: 
an elongated main body (see figs. 1-2),
a vaporization chamber (by reference sign 23, figs. 1-2) disposed within the elongated main body, the vaporization chamber configured to receive a cartridge comprising a vaporizable material, the vaporization chamber having an interior bottom surface configured to contact a bottom surface of the cartridge having one or more receptacles, the interior bottom surface of the vaporization chamber having one or more complementary features configured to engage with the one or more receptacles of the bottom surface of the cartridge (figs. 1-2 and column 8, lines 34-53).
White does not expressly disclose a battery-powered heater.  Shayan discloses a device for vaporizing a substance wherein the heater is an electronic heater configured to heat the vaporizable material for ease of controlling the temperature by a user input (colum3, lines 5-35 and claim 2).  Shayan also discloses the device has battery internal power (column 4, lines 57-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the 
Shayan also discloses a display on the device, the display configured to indicate the temperature of the vaporization chamber (column 7, lines 1-20); a microcontroller configured to regulate the temperature of the vaporization chamber; and a control to select from among a variety of temperature settings (column 3, lines 5-20).  
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the battery-powered heater separated from the for the heater separated from the vapor chamber by a ceramic material so that it can withstand the temperature of the heater in operation; it would be obvious to made it in a ring shape for the tubular configuration since the reference of White teaches tubular configuration for the device. 
Regarding claim 3, Shayan discloses the device is configured to operate at a temperature (column 3, lines 33-35) overlapping with the claimed range of below 400 degree F.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 4, White discloses the device further comprising a mouthpiece at one end of the body, the mouthpiece having an inhalation air passage extending therethrough (column 8, lines 54-65, see fig. 1).  
Regarding claim 5, White discloses the mouthpiece and an air inlet (by reference sign 14) passage between the mouthpiece and the vaporization chamber (see fig. 1).  
Regarding claim 6, Shayan discloses the device further comprising a light emitting diode (LED) capable of indicate at least one state of the vaporization (column 5, lines 50-56).  
Regarding claim 7, White discloses, in a preferred embodiment, wherein removal of the mouthpiece exposes the vaporization chamber, and replacement of the mouthpiece closes the vaporization chamber (see fig. 4).  

Regarding claim 11, in additions to the features discussed above for claims 6 and 9, Shayan discloses the device is configured to operate at a temperature (column 3, lines 33-35) overlapping with the claimed range of below 400 degree F.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  Shayan also discloses a user can set the temperature with the “program set” button (column 5, lines 58-65) therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made that a use can use a control to select from among a variety of temperature settings between 200 and 400 F.  
Regarding claim 12, in addition to features discussed for claim 11, Shayan also discloses the microcontroller is configured to turn the device off after a period of inactivity (column 7, lines 5-15).  Shayan discloses the device further comprising a light emitting diode (LED) can be used to indicate the device is on and a certain temperature (column 5, lines 50-56) (capable of being used for the intended used of indicating the inhalable vapor is ready for consumption).
Regarding claim 3, Shayan discloses the device further comprising a USB charging cable configured to connect to rechargeable battery to recharge the device (column 5, lines 8-18).  
Regarding claim 18, it would have been obvious that the controller of Shayan is capable of being configured heat the vaporization chamber when a user pushes a button while the device is on but in a sleep state (column 5, lines 58-65).  
Regarding claim 19, the vaporization chamber disclosed by the combination of White and Shayan is capable for rapid heating, comprising a thin-walled elongate tube.  Furthermore, the configuration of the claimed oval shape was a matter of choice which a person of ordinary In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 20, White discloses the mouthpiece mates with the elongate outer body to form a unitary structure (figs. 1 and 3).
Regarding claim 22, Shayan discloses the device is configured to operate at a temperature (column 3, lines 33-35) overlapping with the claimed range of below 400 degree F.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claims 24 -25, Shayan discloses the device further comprising a light emitting diode (LED) can be used to indicate the device is on and a certain temperature (column 5, lines 50-56).
Claims 21, 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (U.S Patent No. 6164287) in view of Shayan (U.S Patent No. 6772756) as applied to claims 1, 11 and 12 and further in view of Thal (U.S Patent No. 4944317).  White does not expressly disclose the cartridge discloses a wrapper.  Thal discloses vaporizable material can be disposed within a wrapper of a cartridge that is capable of being stored for a long periods of time (column 1, lines 46-51 and fig. 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9408416. Although the claims at issue are not identical, they are not patentably distinct from each other because they are overlapping in scope of invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10834964. Although the claims at issue are they are overlapping in scope of invention.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-57 of copending Application No. 16372354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are overlapping in scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that the vaporization chamber having an interior bottom surface configured to contact a bottom surface of the cartridge, the interior bottom surface of the vaporization chamber having one or more complementary features configured to engage with the one or more receptacles of the bottom surface of the cartridge is distinguished over the prior art of White.  However, it appears the proposed amendment, in the interview dated 5/20/2021, differs from the amended claim filed 6/4/2021; wherein the proposed amendment have the interior bottom surface of the vaporization chamber having one or more projections configured to engage with the bottom surface of the cartridge.  Upon further consideration, it seems the teaching of White meets this broad limitation because an interior bottom surface of the vaporization chamber is complementary and engaging to the flat bottom surface of the cartridge.
The newly added claims 21-26 stand rejected as presented above.
It’s acknowledge that the Applicant defers the filing of terminal disclaimers to overcome the double patenting rejections until such time the claims of the present application are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHU H NGUYEN/Examiner, Art Unit 1747